Citation Nr: 0331465	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-04 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an earlier effective date 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim seeking an earlier effective date for TDIU.

In an April 2002 decision, the Board determined that even if 
the veteran presents new and material evidence to reopen his 
claim for an earlier effective date for TDIU, he would have 
no legal entitlement to an effective date earlier than May 
19, 1993, for a TDIU.  Thereafter, the veteran filed a timely 
appeal with respect to this issue to the United States Court 
of Appeals for Veteran's Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter Court).   In January 
2003, the General Counsel for VA filed a Motion to Remand and 
to Stay Further Proceedings (hereinafter Motion).  In April 
2003, the Court issued an order that effectuated a Remand, 
vacated the Board's April 2002 decision, and remanded the 
appeal in order for the Board to consider the implications of 
the enhanced duty to notify in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REMAND

By a rating dated in June 1999, the RO awarded an effective 
date of May 19, 1993, for the grant of a TDIU.  The veteran 
was notified of this decision by a letter dated in July 1999, 
and of his appeal rights.  The veteran did not appeal.  
However, by a letter dated and received August 17, 2000, he 
again asked that he be awarded an earlier effective date for 
TDIU.  

The RO denied the veteran's claim for an earlier effective 
date for the grant of a TDIU rating on the grounds that the 
effective date assigned for the TDIU rating was the date that 
service connection had been granted for bronchial asthma and 
that there was no evidence which demonstrated that the 
veteran was entitled to receive TDIU benefits prior to this 
date and that he did not meet the percentage requirements for 
a TDIU rating prior to this date.

An effective date earlier than that awarded in any previous 
RO decision that is final may generally be awarded only if 
there was CUE in that decision or it never became final.  See 
38 U.S.C.A. § 5110(a), 7104(b); Flash v. Brown, 8 Vet. App. 
332, 340 (1995); Mason v. Brown, 8 Vet. App. 44, 51 (1995).  
Thus, for the veteran to prevail on his claim for a TDIU 
rating retroactive prior to May 19, 1993, he must demonstrate 
that there was CUE in a prior decision or show that the June 
1999 decision which assigned the May 19, 1993, date for the 
grant of a TDIU rating did not become final.

The veteran has not asserted that that there was CUE in a 
prior decision or that the June 1999 decision did not become 
final.  Thus, the Board determined that the veteran's August 
2000 letter was a claim for reopening of his claim for an 
earlier effective date based on new and material evidence, 
because his claim for an earlier effective date had been 
granted and was final.  It is clear that the effective date 
of compensation, based on a claim reopened with new and 
material evidence after a final disallowance, can be no 
earlier than the date of receipt of the claim to reopen.  38 
U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q), (r).  Lapier v. 
Brown, 5 Vet. App. 215 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).  Thus, the Board concluded that even if the 
veteran presented new and material evidence to reopen his 
claim for an earlier effective date for TDIU, he would have 
no legal entitlement to an effective date earlier than May 
19, 1993, for a TDIU.

Under VCAA, VA has an obligation to notify the claimant of 
the evidence needed to substantiate the claim and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  General Counsel in its Motion of 
January 2003 stated that the veteran had not been properly 
notified of the evidence needed to substantiate his claim and 
what evidence he is responsible for obtaining inasmuch as the 
Board decided the issue on different grounds than the RO.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  The RO 
must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  As indicated above, unless the 
veteran asserts and shows either CUE in a 
prior decision or that the June 1999 
decision did not become final, the Board 
is not aware of any information or 
evidence the veteran can submit that 
would substantiate his claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is not resolved to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond 
thereto.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

